Case 9:19-bk-11573-MB          Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25             Desc
                                Main Document    Page 1 of 28



        ERIC P. ISRAEL (State Bar No. 132426)
        eisrael@DanningGill.com
2       AARON deLEEST (State Bar No. 216832)
        adeleest@DanningGill.com
3 1I,   DAMNING, GILL,ISRAEL & KRASNOFF,LLP
        1901 Avenue of the Stars, Suite 450
4       Los Angeles, California 90067-6006
        Telephone: (310)277-0077
5       Facsimile: (310) 277-5735

6 Proposed Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
7

8                              UNITED STATES BANKRUPTCY COURT

9                               CENTRAL DISTRICT OF CALIFORNIA

10                                      NORTHERN DIVISION

11                                                   Case No.: 9:19-bk-11573-MB

12                                                   Chapter 11

13                                                   NOTICE OF MOTION AND MOTION OF
                                                     CHAPTER 11 TRUSTEE FOR ORDER(1)
14                                                   ESTABLISHING PROCEDURES FOR
                                                     THE PAYMENT OF INTERIM
15                                                   COMPENSATION AND
                                                     REIMBURSEMENT OF EXPENSES(11
16                                                   U.S.C. §§ 105(a) and 331), AND
                                                     AUTHORIZING PAYMENT ON A
17                                                   MONTHLY BASIS(11 U.S.C. § 328); AND
                                                     MEMORANDUM OF POINTS AND
18                                                   AUTHORITIES AND DECLARATION OF
                                                     MICHAEL A. MCCONNELL
19
                                                     [No Hearing Required]
20

21

22 ~ TO THE HONORABLE MARTIN BARASH,UNITED STATES BANKRUPTCY JUDGE,

23 AND INTERESTED PARTIES:

24              PLEASE TAKE NOTICE THAT Michael A. McConnell, the Chapter 11 trustee (the

25 "Trustee" or "applicant") of the estate of HVI Cat Canyon, Inc.(the "debtor"), will and hereby does

26 move the Court for an order (1) establishing a procedure for monthly payments of compensation

27 and reimbursement of expenses incurred by the Trustee and his professionals from October 21,

28 2019(11 U.S.C. §§ 105(a) and 331), and (2) authorizing the Trustee to pay the estate's

        1565512.1 26932                              1
Case 9:19-bk-11573-MB            Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                   Desc
                                  Main Document    Page 2 of 28



 1   professionals on a monthly basis (11 U.S.C. §§ 105(a), 328 and 330) effective October 21, 2019.

2             The motion is based upon this notice of motion, this motion, the Declaration of Michael A.

3 McConnell, the complete files and records of this case, and such other evidentiary matters as may

4 be presented to the Court.

5             PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013

6 1(0)(1)(A)(ii), any objection and request for hearing must be in writing and must be filed and

7 served within fourteen (14) days after of the date of mailing of this Notice, plus an additional3

8 days if this notice of motion was served by mail or pursuant to Fed. R. Civ. P. 5(b)(2)(D) or (F).

9 The response or opposition to the application shall be filed with the Bankruptcy Court and served

10 on the United States Trustee, at 1415 State Street, Suite 148, Santa Barbara, CA 93101, and

1 1 counsel for the Trustee, Eric P. Israel, at 1901 Avenue of the Stars, Suite 450, Los Angeles, CA

12 LZIZIZY~

13            If you fail to file a written response within fourteen days of the date of the service of this

14 notice, plus an additional 3 days if this notice of motion was served by mail or pursuant to Fed. R.

15 Civ. P. 5(b)(2)(D) or (F), the Court may treat such failure as a waiver of your right to oppose the

16 application and may grant the requested relief.

17

18

19 DATED: November ~,2019                          DAMNING, GILL,ISRAEL & KRASNOFF,LLP

20                                                                                   ~,

21                                                 By:
22                                                       ERIC P. ISRA
                                                         Proposed Attorneys for Michael A. McConnell,
23                                                       Chapter 11 Trustee
24

25    Date of Mailing: November 14, 2019

26

27

28

     1565512.1 26932
 Case 9:19-bk-11573-MB          Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                Desc
                                 Main Document    Page 3 of 28



 1                        MEMORANDUM OF POINTS AND AUTHORITIES

2                                                     I.

3                                            INTRODUCTION

4            Section 331 of the Bankruptcy Code provides that an estate's professionals are entitled to

5 . submit applications for interim compensation and reimbursement of expenses not more often than

6 every 120 days. Given the demanding pace and scope of services required in larger Chapter 11

7 cases, courts routinely establish procedures pursuant to which professionals may receive some

8 compensation, and have their expenses reimbursed, on a monthly basis. Such procedures allow

9 debtors, trustees and interested parties to better monitor professionals' fees on an ongoing basis,

10 allow estates to maintain a more level cash flow, and promote efficient cash management. Such

11   procedures also mitigate the burden on trustees and professionals who otherwise are required to

12 wait an extended period of time to receive payment for their valuable services. For these reasons,

13 and especially so that he can better monitor the estate's cash flow,the Trustee is requesting that the

14 Court establish such procedures in this case for fees and expenses incurred by the Trustee and his

15 professionals from October 21, 2019.

16

17                                                    II.

18                                       STATEMENT OF FACTS

19 A.        BANKRUPTCY BACKGROUND

20           On July 25, 2019 (the "Petition Date"), HVI Cat Canyon, Inc.(the "Debtor"), filed a

21   voluntary petition for relief under chapter 11 of title 11 of the United States Code (the "Code").

22 Initially, the Debtor continued to operate its business as debtor in possession ofthe estate,

23 exercising the rights and powers of a trustee. See 11 U.S.C. § 1107(a).

24           On or about August 9, 2019, the U.S. Trustee established an official committee of

25 unsecured creditors (the "Committee").

26           On or about October 16, 2019, the Court entered an order directing the Office of the United

27 States Trustee to appoint a Chapter 11 trustee. Michael A. McConnell accepted appointment as

28 the Chapter 11 trustee (the "Trustee"), and the Court entered an order approving his appointment.

     1565512.1 26932                                   3
Case 9:19-bk-11573-MB            Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25             Desc
                                  Main Document    Page 4 of 28



 1   B.      THE TRUSTEE AND PROFESSIONALS TO BE ~MPLOY~D I3Y THE TRiJSTE~

2            1.         The llebtor's ~mnlovment of General Bankruptcy Counsel

3            On or about November 11, 2019, the Trustee filed an Application by Debtor in Possession

4 for Authority to Employ banning, Gill, Israel &Krasnoff, LLP as General Bankruptcy Counsel

5 (the "banning-Gill Employment Application)(docket no. 494). The Trustee seeks authority to

6 employ banning, Gill, Israel &Krasnoff, LLP ("banning-Gill") pursuant to § 327 of the Code and

 7 pay banning-Gill monthly.

8

9            2.         The Debtor's Application for Authority to Employ an Accountant

10           On or about November 11, 2019,. the Trustee filed an Application by Trusteefor Authority

11   co Employ CR3, LLC as his exclusive restructuring/financial advisor (docket no. 495). The Trustee

12 seeks authority to employ CR3,. LLC("CR3")pursuant to § 327 ofthe Code and pay CR3

13 monthly.

14

15           3.         The Trustee and His Staff

16           Pursuant to § 326(a)of the Code, the Trustee is entitled to reasonable compensation for his

17 services, in an amount not to exceed the amount determined in accordance with the fee schedule set

18 forth in § 326(a). The Trustee will charge the estate for his and his staff's services on an hourly-fee

19 basis, subject to the statutory cap on compensation. In awarding the Trustee compensation, the

20 Court will consider all relevant factors. See 11 U.S.C. § 330(a)(3). The Trustee will also request

21 reimbursement of expenses.

22

23            4.        The Committee Retains Counsel

24            On or about September 20, 2019, the Committee filed an application to employ general

25 counsel (docket no. 214). The hearing thereon is set for November 12, 2019, at 11:00 a.m.

26 ///

27 ///
?g ///

     1 565512.1 26932                                  4
Case 9:19-bk-11573-MB             Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25               Desc
                                   Main Document    Page 5 of 28


             5.         The Trustee's Anticipated Annlication for Authority to Emnlov An

             Accountant

             The Trustee anticipates that he will be filing an application for authority to an accountant

     for the purpose of providing general tax advice and preparing the estate's income tax returns. The

5 accountant will seek compensation on an hourly-fee basis pursuant to §§ 330 and 331 of the Code.

6

7            6.         The Trustee's Anticipated Employment of Other Professionals

8            From time to time, the Trustee may determine that it is necessary or appropriate to hire

9 other or additional professionals to represent or counsel the Trustee in matters involving the estate.

10 The Trustee's employment of such professionals will, of course, be subject to Court approval and

11   their compensation and reimbursement of expenses will be subject to the Court-approved terms of

12 their employment.

13

14           7.         Monthly Reserves are Established by the Cash Collateral Budget

15            UBS,LLC("UBS") holds the first lien on all of the Debtor's assets in this case. Pursuant to

16 the budget filed on or about November 7, 2019(docket no. 474), UBS has loaned money to the

17 debtor and agreed to payments into a monthly reserve for the Trustee and his professionals, and for

18 counsel for the Committee. The Trustee is only proposing monthly payments in this case to the

19 extent offunds carved-out by the lender and designated for that purpose, or free and clear funds, if

20 any.

21

22                                                     III.

23                                        PROPOSED PROCEDURES

24            The Trustee is requesting that the Court approve the following procedures providing for

25 monthly interim payments of compensation and reimbursement of actual expenses incurred by the

26 Trustee and the estate's professionals, and counsel for the Committee:

27            1.        Optional Procedure. These procedures are optional and need only be followed if a

28 professional is seeking monthly compensation. If the Trustee determines that, for any reason, it

     l 565512.1 26932
Case 9:19-bk-11573-MB            Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25               Desc
                                  Main Document    Page 6 of 28



 1   would be imprudent to make the payments permitted under this procedure, the Trustee may defer

2 making payments to professionals until such time that payments are ordered to be made by the

3 ~ Court in connection with noticed fee applications.

4            2.        Scone. These procedures apply only to requests for payment of fees and expenses

5 incurred from October 21, 2019. Requests for allowance and payment offees and expenses

6 incurred prior to October 21, 2019, must be sought in accordance with §§ 330 and 331 of the Code,

7 and applicable federal and local bankruptcy rules.

8            3.        Professionals Entitled to Seek Payments Pursuant to These Procedures. The

9 following professionals may request payment of compensation and expenses in accordance with

10 these procedures:

11                     (a)    the Trustee;

12                     (b)    banning-Gill (the Trustee's general bankruptcy counsel);

13                     (c)    CR3 Partners, LLC (the Trustee's restructuring/financial advisor);

14                     (d)    the Trustee's accountant;

15                     (e)    professionals employed in the future by the Trustee, with respect to which

16 the Court's order approving such employment authorizes the professional to seek compensation

17 and reimbursement of expenses pursuant to these procedures; and

18                     (~     Counsel for the Committee.

19           4.        Professionals Not Entitled to Seek Compensation and Reimbursement of

20 Expenses Pursuant to These Procedures. The following professionals may not request payment

21   of compensation and reimbursement of expenses in accordance with these procedures:

22                     (a)    Weltman &Moskowitz, LLP (the Debtor-in-Possession's former 's general

23 bankruptcy counsel);

24                     (b)    Conway &Gibson, LLP (former financial advisors to Committee); and

25                     (b)    professionals employed "pursuant to 11 U.S.C. § 328."1

26

27 ~ LBR 2014-1 provides that an application seeking approval of employment of a professional "must
   specify ambiguously whether the professional seeks compensation pursuant to 11 U.S.C. § 328 or
28                                                                         (footnote continued...)
     1565512.1 26932
Case 9:19-bk-11573-MB              Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                 Desc
                                    Main Document    Page 7 of 28



               5.        Deadline for Filing and Serving Monthly Statements. On or before the 20th day

 2 of each month following the month for which compensation and reimbursement of expenses is

 3 ~ sought, each professional seeking fees and reimbursement of expenses from the estate must file and

4 ~ serve a monthly statement with the Court. The Statement shall be served on

 5             6.        Contents. Each monthly statement must include the following information:

6                        (a)    the total amount of fees for which compensation is sought;

 7                       (b)    the total amount of expenses for which reimbursement is sought;

 8                       (c)    the names, hourly rates, total number of hours billed, and total amount of

9 fees incurred by each individual providing services for which compensation is sought;

10                       (d)    a detailed listing of all time spent by the professional on matters for which

11    compensation is sought;2 and

12                       (e)    a summary listing of all expenses, by category (e.g., photocopy costs,

13 facsimile charges, travel, messenger and computer research), for which reimbursement is sought.

14             7.        Objections. Any objection to a monthly statement must be filed no later than 14

15 days after the date on which the monthly statement is filed (the "Objection Deadline"). The

16 objection must(a) be in writing,(b) set forth the precise nature of the objection, the grounds

17 therefore, and the amount of fees and/or expenses to which the objection applies, and (c) be filed

18 with the Court and served on the professional so that it is received by the professional on or before

19 the Objection Deadline. A "blanket" or general objection to a monthly statement will be deemed to

20 be a nullity and will not trigger the provisions of paragraph 9 below. A "joinder" to an objection

21    will also be deemed a nullity if the joinder is not filed and served on or before the Objection Date.

22             8.        Interim Payment Authorized if No Objection. If no timely objection is filed with

23 respect to a monthly statement, the Trustee may pay the professional 80% of the fees and expenses

24
      (continued)
25
      1 1 U.S.C. § 330." Generally, in local practice, professionals employed "pursuant to § 328" are
26 those entitled to compensation on a fixed- or percentage-fee basis, and professionals employed
      "pursuant to § 330" are those entitled to compensation on an hourly-fee basis.
27 II
      Z See LBR 2016-1(a)(1)(E).
 :I

       1565512.1 26932                                      7
 Case 9:19-bk-11573-MB            Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25               Desc
                                   Main Document    Page 8 of 28



 1 ~ ~ for which payment was sought. Such payments will be made on an interim basis and will be

 2 ~ subject to the filing of interim and final fee applications.

 3            9.       Procedure If Objection Is Filed. If a timely objection is filed with respect to a

 4 monthly statement, the objecting party and the applicable professional may attempt to resolve the

 5 objection on a consensual basis. If the parties do not reach a consensual resolution ofthe objection,

 6 the professional may either (a) set the matter for hearing on at least 14 days' notice to the objecting

 7 party, or(b)forego payment of the disputed amount and seek approval of such disputed amount in

 8 connection with its next interim, or final, fee application.

 9            10.      Interim Payment of Amounts to Which No Objection is Made. Pending

10 resolution of any timely objection, the Trustee may pay the professional the lesser of(a)80% of the

1 1 fees and 100% of the expenses requested in the monthly statement, and (b) the aggregate amount of

12 fees and expenses requested in the monthly statement as to which no timely objection was made.

13            11.      Fee Annlications Required. In accordance with § 331 and applicable rules and

14 guidelines, each professional will file and serve (in accordance with the Bankruptcy Code and

15 federal and local rules) an application for Court approval of interim compensation (including the

16 20%held back pursuant to paragraphs 9 and 10 above) and reimbursement of expenses not less

17 frequently than every 120 days. Any professional who fails to file an application for interim

18 compensation when due will be ineligible to receive further monthly payments of fees and

19 expenses pursuant to the filing of monthly statements as provided above, until such professional

20 submits an application for interim compensation which is then ruled upon by the Court.

21            12.      Effect of Objection on Future Fee Requests. The pendency of an objection to

22 payment of compensation or expenses requested by a professional in a particular monthly statement

23 or interim fee application will not prevent such professional from receiving payment of fees and

24 expenses pursuant to future monthly statements served in accordance with these procedures, except

25 as otherwise ordered by the Court.

26            13.      No Waiver of Objections. Neither the payment of, nor the failure of any party to

27 object to, fees and expenses requested in a monthly statement will in any way act as a waiver of the

28 right to later object to such fees and expenses, or otherwise bind any party or the Court with respect

     1565512.1 26932
Case 9:19-bk-11573-MB            Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25             Desc
                                  Main Document    Page 9 of 28



 1 ~ to the subsequent consideration of the interim or final allowance offees and expenses of any

2 ~ professional.

3

4                                                      IV.

5'                                               ARGUMENT

6 ~ A.       THE PROPOSED INTERIM FEE PROCEDURE SHOULD BE APPROVED

7            Section 331 of the Code provides for the payment of interim compensation to professionals

8 retained by trustees, debtors in possession, and official committees. In enacting this and related

9 provisions, Congress adopted the principle that "[p]rofessionals in bankruptcy cases are entitled to

10 be paid on a comparable basis to other privately retained counsel, both in terms of timeliness and

1 1 amount of payment." In re Commercial Consortium ofCal., 135 B.R. 120, 123 (Bankr. C.D. Cal.

12 1991)(citing Burgess v. Klenske (In re Monoa Fin. Co., Inc.), 853 F.2d 687,690 (9th Cir. 1988));

13 In re Nucorp Energy, Inc., 764 F.2d 655, 658-59(9th Cir. 1985); First Nat'l Bank ofChicago v.

14 Comm. ofCreditors Holding Unsecured Claims (In re Powerine Oil Co.), 71 B.R. 767, 770 (9th

15 Cir. BAP 1986).

16           The Bankruptcy Appellate Panel for the Ninth Circuit has recognized that interim payments

17 for professionals on a monthly basis are appropriate in large cases. See U.S. Trustee v. Knudsen

18 Corp. (In re Knudsen Corp.), 84 B.R. 668(B.A.P. 9th Cir. 1988). In Knudsen, the BAP observed

19 that

20                     the problem, arising especially in large cases, is that when counsel
                       must wait an extended period for payment, counsel is essentially
21                     compelled to finance the reorganization. This result is improper and
                       may discourage qualified practitioners from participating in
22                     bankruptcy cases; a result that is clearly contrary to Congressional
                       intent.
23

24 Id. at 672. Monthly payments to professionals may be appropriate without prior court approval so

25 long as they are made pursuant to a procedure that provides the opportunity for subsequent review

26 by the court. Id. at 671-72. The procedure proposed in this motion provides ample opportunity for

27 such review.

28 ///

     1565512.I 26932
Case 9:19-bk-11573-MB           Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                   Desc
                                Main Document     Page 10 of 28


 1           Furthermore, in Knudsen the BAP identified four factors a court may consider when

2 determining whether to adopt procedures such as those proposed by the Trustee in this case:(1)the

3 case is an unusually large one in which an exceptionally large amount offees accrue each month;

4 (2)the court is satisfied that waiting an extended period of time for payment will place an undue

 5 hardship on professionals;(3)the court is satisfied that the professionals will be able to respond to

6 any subsequent reassessment of fees paid pursuant to the procedures; and (4) the procedures are the

7 subject of a noticed hearing prior to any payment thereunder. Id. at 672-73.

 8           First, although this case is not the size of Enron or Kmart, it is sufficiently large to warrant

9 the approval of procedures outlined above. The Trustee and his staff, as well as his professionals,

10 are providing significant services to the estate, and advancing significant costs, and are expected to

11   do so going forward until the Debtor's business is sold or may be reorganized with a Chapter 11

12 plan confirmed. Second, the Trustee, his attorneys, and his restructuring/financial advisor did not

13 receive any retainers upon their appointment or retention; as such, requiring the affected

14 professionals to delay their receipt of potentially substantial sums will cause them to suffer an

15 unreasonable and unnecessary hardship. Third, the proposed procedure provides fora 20% fee

16 holdback (one of the methods suggested by the BAP in Knudsen)to ensure that each affected

17 professional will be able to address any reassessment of fees or costs paid prior to interim or final

18 allowance. Fourth, the proposed fee procedure is the subject of a noticed motion and a hearing, to

19 be heard before the Trustee makes any payments pursuant thereto.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     1565512.1 26932                                     10
Case 9:19-bk-11573-MB            Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25            Desc
                                 Main Document     Page 11 of 28


 1            Although not expressly identified by the BAP in Knudsen, there are at least two other

 2 factors warranting approval of the Trustee's proposed procedures. First, Court has approved a

 3 borrowing proposal from UBS that includes acarve-out for professionals. The budget is attached

 4 as Exhibit "1"and incorporated herein by this reference. It is anticipated that future budgets will

 5 similarly provide reserves for professionals. Because those funds are specifically set aside for the

 6 Trustee and his professionals, and Committee counsel, neither the debtor's business nor creditors

 7 will be prejudiced in any way. Second, paying the Trustee and professionals on a monthly basis

 8 will allow the Trustee to better monitor the fees and costs being incurred by the estate, and manage

 9 the estate's monthly cash flow to help ensure that the estate is administered as efficiently as

10 possible.

11

12                                                     V.

13                                             CONCLUSION

14           For the foregoing reasons, the Trustee requests that the Court enter an order(1)establishing

15 a procedure for monthly payments of compensation and reimbursement of expenses incurred by the

16 Trustee and his professionals, and counsel for the Committee,from October 21, 2019, and

17 (2)authorizing the Trustee to pay 80% of such fees and costs in accord with the procedures above.

18 The Trustee also requests such further relief as the Court deems just and proper.

19                         ~ r
20 DATED: November ~,2019                       DAMNING, GILL,ISRAEL & K~SNOFF,LLP

21

22
                                                By:     f/~ ~ ~,~~~
23                                                    ERIC P. ISRAEL
                                                      Proposed Attorneys for Michael A. McConnell,
24                                                    Chapter 11 Trustee
25

26

27

28

     1565512.1 26932
Case 9:19-bk-11573-MB               Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                 Desc
                                    Main Document     Page 12 of 28



 1'                             DECLARATION OF MICHAEL A. MCCONNELL

 2

 3             I, Michael A. McConnell ,declare and state as follows:

 4~            1.        I am the Chapter 11 trustee of the estate of HVI Cat Canyon, Inc.(the "Debtor")

 5             2.        I have personal knowledge of the facts in this declaration and, if called as a witness,

 6 could testify competently to these facts.

 7             3.        This declaration is offered in support of the foregoing motion for an order

 8 (1) establishing procedures for the payment of interim compensation and reimbursement of

 9 expenses, and (2) authorizing me to pay such fees and costs on a monthly basis (the "Motion"),

10 which I have read.

11             4.        Thus far, I have employed, or are in the process of employing, or intend to seek

12 authority to employ the following: banning, Gill, Israel &Krasnoff, LLP, as my general counsel

13 and CR3,LLP as my restructuring/financial advisor and an accountant for the purpose of providing

14 general tax advice and preparing the estate's income tax returns. I anticipate that I may determine

15 ~ that it is necessary or appropriate to hire other or additional professionals to represent or counsel

16 me in matters involving the estate. Because of the number of professionals required, and the scope

17 of services that will require be provided by them, I anticipate that the estate will incur substantial

18 professional fees and costs.

19             5.        For the reasons set forth in the Motion, I am requesting that the Court approve my

20 proposed procedures for monthly interim payments of compensation and reimbursement of actual

21    expenses incurred by me and my professionals, and counsel for the Committee. I understand that

22 such procedures are often utilized in large bankruptcy cases in which professionals will be required

23 ~ to incur substantial fees and expenses, and where the non-payment of fees and expenses on a

24 monthly basis will cause a hardship to professionals. I believe that this is such a case.

25             6.        UBS,LLC("UBS")holds the first lien on all of the Debtor's assets in this case.

26 Pursuant to the budget filed on or about November 7, 2019(docket no. 474), UBS has loaned me

27 money and agreed to payments into a monthly reserve for the Trustee and his professionals, and for

28

      1 565512.1 26932                                      12
Case 9:19-bk-11573-MB              Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                 Desc
                                   Main Document     Page 13 of 28



       counsel for the Committee. I am only proposing monthly payments in this case to the extent of

 2 funds carved-out by the lender and designated for that purpose, or free and clear funds, if any.

 ftl            7.       I also strongly believe that it is appropriate to adopt the procedures proposed in the

 4 Motion so that I can better monitor the professional fees and costs being incurred by the estate, and

 5 manage the estate's monthly cash flow. I believe this will assist me in ensuring that the estate is

 6 ~ administered as efficiently as possible.

 7              8.       I am requesting to be paid monthly, on an interim basis, based upon 80% of my

 8 hourly rate of $650/hour, plus expenses, the same as my professionals. I believe that payments on

 9 account offees under this framework will be less than the statutory cap provided in 11 U.S.C. §

10 326, but I understand that ultimately my compensation will be based upon disbursements pursuant

       to section 326. The proposed budget with UBS provides for $25k per week for fees and expenses

12 ofthe Trustee. I will follow the same procedures as other professionals to seek monthly payments

13 by Professional Fee Statement.

14

15             I declare under penalty of perjury under the laws of the United States of America that the

16 foregoing is true and correct.

17             Executed on November ~,2019, at Los Angeles, California.

18

19
                                                            Michael A. cConne
20

21

22

23

24

25

26

27

28

       1565512.1 26932                                      13
Case 9:19-bk-11573-MB   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                        Main Document     Page 14 of 28




                               EXHIBIT 1

                                                                                  14
Case 9:19-bk-11573-MB   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                        Main Document     Page 15 of 28
Case 9:19-bk-11573-MB   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                        Main Document     Page 16 of 28
Case 9:19-bk-11573-MB   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                        Main Document     Page 17 of 28
Case 9:19-bk-11573-MB   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                        Main Document     Page 18 of 28
                                                                                                                                                                                                                                                                                                Case 9:19-bk-11573-MB
                                                                                                                                                                                                                                                                        Main Document




       r            _
                                                                                                                                                                                                                                                                                          Page 19 of 28




       Ptfi~t~'~~a ~.         ~t .~~~~~~t+~                                                                                                                                                                                                     ?i~ee            ~tm.
                                                                                                                                                              _       1N~~~lC ~tu1tdt~~                              t~I ~
                                       - ~Ce~saS~tdr~~~'~~1
                                    ~' ~                                                                                                   ,9                                                                   Y        }.}.~
                          Yt ""~
                       da~E
                          '                                                                                                                    ~.                                                                           ,
       .                         Sapp                    z                                                                                 :                                                       ~'j
                         ,._ ,_                                                                                                                                                           ia'r` ,                                                            _
                                                       rfra           ~                 •   _           ~ ~       -'.           _                             ~~~r~
                                                                                                                                                                 .. u~l~a:~~i~t' emug`r.'#
. ..   ~_~rs~~t                     ~,

                                                                                                                                          f         ~                                                                       r       t
                                    ~                   :,                       .. .                                          ~`~.■
                                                                                            _.                                                                                                     ~                            -
..                                         _ ..                                                                    ~..~.                                                                                                                                s,        .
                                                                                                                                                              ~~R ~                       ,x,      r
                                                                                 ~~Q~~r~                            ~
~: ~               Y
                                                                                                                                                                                                                                                                        Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25




       ;C4                                 a ,. ti ~r~.rs~'~
                                                                                                                                                          `
                               ..                       ~ . ', ','h       ~..                                              .... ~ t. •    7_
  :.   .: ,                                                                     +c
                                                         .,.                                     .                      r.                                ~.. ~         _;                                            „-5 -•            ''          .
           .. ~                                                       ~~.
                                                               P~..                                                                                                    _... ~         ...              y            i'.~~   i-
                                                                                        ....                                        .:~              -~
                                                                                                                                                                                                                                                                                                Desc




                                                                                                                                                                                                                                           .
                                                                                                              ~               ^I                                                                                                        r~
                                                                                                                                                                                          1' x             `~                           ik

                                                                                                                                                    ~.                                    ,,s Y~ _                                          q
                         : '                 ~. '. .      :'                ~    ':..                                           ~
              ..                     y~,
                                                                                                                                                                                                           ~~                                   _
                                     ~        :,                                                                                                                                           .,>~
                                                                                                         ,.                                                   ._ .'          .. . .            a           M :.             ~           ~
                                                                                                 - ,.
                                      ._   ,. . ...                             ~,.                                                                 f,
                                                                                      s         '. ~.
                                                 ...                                                                                      ~.~ ~ t
                                                          ..                                                               ri    ~ wr 1
                                                                  ;:             r         ..

                                           ..                          `                                 `.                           _,                     ~~
                                                                  ~-                              _                             ~:
                                            -                                                            ~              ~         ~or
            ,.      TCANYOt~d1S~G                                          _a             . _...~Y~,
                                                                        ~~                  z,i.          AC     C         Tt~E~      eek ~8
(
~       Y        µ~~...~-
                             '.~8e~
                            ~,                                                                           ~                                               J
                                                                                                              v
                                                                                                              (~-.~   1'~N       ,. ZS-Nov-,1 ~
~jY
  0.~            ~y(~
                                                                   ~~~Y
                                                                                                                                       ~ .. J
                  e~.~'~~`i ,t~~d~                     au~adc~oi~ata~j e`~;~C                           x~:~~~'t~:'iif~i'e~' ~
X~                ~s~~n~dv':ii~c~~9$Sk:.                                   t
                                                                                                                                                                                          Case 9:19-bk-11573-MB
                                                                                                                                                                  Main Document     Page 20 of 28
                                                                                                                                                                  Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25
                                                                                                                                                                                          Desc
                                                                                        ~.
                                                            ~.




                                                                                      ~fiNe      ~,~•
                                                                                                    ,~                                     .~6                          d 2 8
              ~iv     't4l~btrdget:'.                                            . ..,        t                                                                       ::$~v,~~9
       'Notes weeksfartiny.           •.: •         ..,      • • ...  _ .  ~
                                              -f~8`                          ..                        o-.
              Galco tease~~                                                         ~:.. . ..
                                                                                                           - -                                   f~M                                      ees. Sub     pp~
       di         ,oun~.ist       ,.        ~ 1 iiwi                      .. ,                                                                         ~~     ~
                                                                      #~lE~~ ~                  T ~
                 cif'dxt~arjaT,;~~e ~quttdal~ t                                                                                                        ;.
     ~ ~                                                                           ~. tip                                                                                               `r~~                             ~.
               Accoc~int t~nber ecmiti'i~N~cri~r.
                       ~E3►~~li~b000F}~009~~if0         r•'5~poSL    -~ietih~m~~m
                                .                                                     .~ :. ~a                                                                                 .
                                                                                                                                                                                                                                                       Case 9:19-bk-11573-MB




                                r~~rit~s
                                                                                                        ,... .                                         is             :~           < ~
                         4'9AC                                                        :~`'_         8                                                  ;.;:           :. :.:
                           ,. ~-00922
                                                                                                                                                       r';                 -
                                      X00914':                                         ~~.                             ..        _.
                                                                                                                                                       l~~~       .~ ~                  -.
                                      *Q09~L~                                         ~~~~                       .`.
                                                                                                                                                                                                              ..
                          ,.     ._        ..:                                                                                                         i :;                                    ~
     '                                                                                                                                ~                                                                  ..
                                                                                      (~,
                     Y
                                                                                                                                                                                                                               Main Document




                     . . _. .                                                                                    . ..
                                                                                      .;:~:               ~ . ..
                         . .A~00'~32:



                                A~'~QO$78                                               $'
                                                                                                    ..
                                                                                                                                                                                                                                                 Page 21 of 28




                                                                                        ,~                                                                        -
                          ~9I     ~I08?~
                 .                   8ffiI                                              ~        ';                               _

                           , .      Q957h, .
                                                 h~t~otif~                               ~:.
         ;_                 T~~dt6~!l
                                                                                                                                          ~ia~'~       ~~~~~'                                        C:~o::        st6nif.-.
         j ~              AmaurrE ~S         da.... t~' fQi~n~           -_.. ._.. ...        ~                                  i
                          permits:                         ~et~'I.e~ ritdll~3d~    ss~~s~~ '.        ~
          ~;             'Site Name
         '                 $tittles
                                                                                                                                                                                                                               Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25




         .i '.             ••.,                                                          ~: }
                            ~a~fitYfaq             .. ,
                                     ...           .. , :                                       :. •-~
                               ::
                                                                                                                                                                                                                                                       Desc




          ~ :.             G~sca~ll                                                       ~~`.:'                                                                                   ,:
                                                 ,.n~                                                                                                                              k
N                                                                                                                           _,
~,


                                                   ....   .. . .                  _           ...
                                                                                                                                                                  .. .... ..            ,.




                                                                                                                        ,"   `                                                                                                   F.
                                             ~y


                                                                                         Gad'              ~..                   ~'~F~d`t.       ,~h1        ''
                                 budget
                                                                                                                    J            ~~          ~          ;J~A.-~11.. w    ..w.       J~nT. -~.   ..'
             L~~~    WGGI~VL4~[''.-                       «   .
    ~        r
                                                                     .. ,.: .. ., .~.
                     CfiambQrtTrtB:
                     ~~ribec(~n                                                 ~ ~.$         'i@
                           ~                                                       ~~
                                                                                  ~:
                      uXeran~tease                                                $
                                                                                  $      ~:                                                             ':
                        Koptaas
                                                                                                                                                                                                                                                              Case 9:19-bk-11573-MB




                                                                                                                                                                                                                       ,.
                                                            rili~       ~~ ~                                                   :.
                       Tonal idu~~t'~i~e Qe~iartri
                       ec~acket#30    8,Declaration ~.~~l~S    C~           ~~i~`~            ~#b~Sdt~~     t~~       t~ro~i~t.
        ,~              .. .
                                                                                         e~C~i      i~'~I~f~s"~ lg~r~ir~rnr ~~    ~'                                                                  t~         n~Weel~
                     ~
                     .. 1 . _ ,'~rro~nts due far th~fi~to         B~ataPvzt~~~i~ ,. , .                        ..
        ..                                                                                                    .
                       r.
                     Pertnif~t~                                        Peke_            o.
                                  ..
                               . ...                                            ,. . ..
                     FR                                                 '.~  7
                                   ..
                     F A~fl3~s'                                         ~     :5~:
                                                                                                                                                                                                                                      Main Document




                      FAO(k10326~
                      FA         ?5
                          _ .:                                                    :~         .~


                      F~AOf~~.~329                                                .~:                     ,.
                                                                                                                                                                             ..                                    _        :.
                         403.?~0.                                                 -~
                                                                                                                                                                                                                                                        Page 22 of 28




                                                                                   ~~-        ~'
                      ~AOE~2306~:                                                 :$~         5,~                                                                        .
                                                                                              :.:,..
                      ~AAQ~~
                                                                                 ._~                                                                    s.
                                                                                 '$~                                                                    "                                                    ~ .
                                                                                  ~.                           .:
             {                                                                                 .-                                                ,.
                                                                          ~                  ~- K                                                                               _                         - ..          .
             ~                ~Ea1~ti~            ~ ... '1d~S                                 ..                                                         i~.s
                                                         ..:
                                                                                                                                                                                                                                      Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25




             I 3~'   :;                             e:7a~r.~-t~~p       e aai~e.1        ;

                                     ~~taSntee~f'e3~o~~i~te~o~                                                                                           1:
                                                                                                                                                          i~
                                                                                                                                                                                                                                                              Desc




                          4


                                                                                                                                                         is
N                                                                                              ,i                                                        !E                         ,
                                                                                                     ~:
N
                                                                                                                                                          t:
                                                                                                    . ~
                                     ._ ..                    ....                                                                           —             ''
                                                                                                                                                          F..~                                        —
Case 9:19-bk-11573-MB   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                        Main Document     Page 23 of 28
Case 9:19-bk-11573-MB        Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25   Desc
                             Main Document     Page 24 of 28




                  ..
          .:~~

                   AI:
                         C                          ~:


      ~'I`.~; M
      ~      ~: ~ -'     {                  _~ ~i    a   ~
             ~~ ~

                                                                                       ~z
       Case 9:19-bk-11573-MB                   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                                      Desc
                                               Main Document     Page 25 of 28



                                              PROOF OF SERVICE OF DOCUMENT

 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): MOTION OF CHAPTER 11 TRUSTEE FOR
ORDER (1) ESTABLISHING PROCEDURES FOR THE PAYMENT OF INTERIM COMPENSATION AND
REIMBURSEMENT OF EXPENSES (11 U.S.C. §§ 105(a) and 331), AND AUTHORIZING PAYMENT ON A
MONTHLY BASIS (11 U.S.C. ~ 3281; AND MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION
OF MICHAEL A. MCCONNELL will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
On November 14, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:


                                                                                  D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On November 14, 2019, I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in
a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge
here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is
filed.

Debtor
HVI Cat Canyon, Inc.
630 Fifth Avenue
Suite 2410
New York, NY 10111
                                                                                   ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 14, 2019,
served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes
a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.
                                                                       i
Served by Personal Delivery to be delivered by November ~ , 2019
The Honorable Martin R. Bash
U.S. Bankruptcy Court
21041 Burbank Boulevard, Bin on 1ST Floor outside entry to Intake Section
Woodland Hills, CA 91367

                                                                                   ❑ Service infoXmation continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foe oing is                                correct.



 November 14, 2019                       Vivian Servin                                                 ~/~
 Date                                    Printed Name                                          Si.    ture


        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                  Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                                       Desc
                                              Main Document     Page 26 of 28
                                     ADDITIONAL SERVICE INFORMATION (if needed):

1. SGRVGD BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF"1

   •   William C Beall       will@beallandburkhardt.com, carissa@beallandburkhardt.com

  •    Alicia Clough      aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

  •    Marc S Cohen        mscohen@loeb.com, klyles@loeb.com

  •    Alec S DiMario       alec.dimarioLmhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

  •    Karl J Fingerhood        karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

  •    H Alexander Fisch        Alex.Fisch@doj.ca.gov

  •    Don Fisher      dfisher@ptwww.com, tblack@ptwww.com

   •   Brian D Fittipaldi       brian.fittipaldi@usdoj.gov

   •   Gisele M Goetz       gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

  •    Karen L Grant        kgrant@silcom.com

   •   Ira S Greene      Ira.Greene@lockelord.com

   •   Matthew C. Heyn         Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

   •   Brien L Holman         b.holman@musickpeeler.com

   •   Eric P Israel     eisrael@banning-Gill.com, danninggill@gmail.com;eisrael@ec£inforuptcy,com

   •   Razmig Izakelian        razmigizakelian@quinnemanuel.com

   •   Alan H Katz       akatz@lockelord.com

   •   John C Keith       john.keith@doj.ca.gov

   •   Jeannie Kim       jkim@friedmanspring.com

   •   Brian M Metcalf        bmetcalf@omm.com

   •   David L Osias dosias@allenmatkins.com,
       bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

   •   Darren L Patrick        dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

   •   Jeffrey N Pomerantz         jpomerantz@pszjlaw.com

   •   Todd C. Ringstad        becky@ringstadlaw.com, arlene@ringstadlaw.com

   •   Mitchell E Rishe       mitchell.rishe@doj.ca.gov

   •   Daniel A Solitro       dsolitro@lockelord.com, ataylor2@lockelord.com

   •   Ross Spence ross@snowspencelaw.com,
       janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw,com

   •   Christopher D Sullivan csullivan@diamondmccarthy.com,
       mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com


       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                   F 9013-3.1.PROOF.SERVICE
       Case 9:19-bk-11573-MB                   Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                                      Desc
                                               Main Document     Page 27 of 28
   •    Jennifer Taylor      jtaylor@omm.com

   •    John N Tedford        jtedford@banning-Gill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

   •    Salina R Thomas         bankruptcy@co.kern.ca.us

   •    Patricia B Tomasco pattytomasco@quinnemanuel.com,
        barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

   •    Fred Whitaker        lshertzer@cwlawyers.com

   •    William E. Winfield        wwinfield@calattys.com, scuevas@calaltys.com

   •    Emily Young        pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFInbox@epigsystems.com

2. SERVED BY UNITED STATES MAIL:

20 LARGEST CREDITORS



 Santa Barbara County Treasurer-Tax              Allen Matkins Leck Gamble                           Diamond McCarthy LLP
 Collector                                       865 South Figueroa Street                           909 Fannin Street
 105 E. Anapamu St., Suite 109                   Suite 800                                           37th Floor Two Houston Center
 Santa Barbara, CA 93102                         Los Angeles, CA 90017-2543                          Houston, Texas 77010


                                                  Akin Gump Straus Hauer &Feld
 Santa Barbara County-APCD                                                                           Santa Barbara County P&D
                                                  1999 Avenue ofthe Stars
 260 NORTH SAN ANTONIO RD.,                                                                          123 East Anapamu Street
                                                  Suite 600
 SANTA BARBARA,CA 93110                                                                              Santa Barbara, CA 93101
                                                  Los Angeles, CA 90067


 W. J. Kenny Corp.                                                                                   Ann Jenny Schupp
 C/O Allfirst Bankcorp Trust do M&T              PG&E
                                                                                                     CIO M H Whittier Corp,
 Bank                                            77 Beale St
                                                                                                     1600 Huntington Drive
 One M&T Plaza                                   San Francisco, CA 94177
                                                                                                     South Pasadena, CA 91030
 Buffalo, NY 14203

                                                 J. P. Morgan-Chase
                                                                                                     WEST COAST WELDING &
 William W. Jenny Jr.                            Attn: Michael Kemey
                                                                                                     CONSTR. I
 5101 East Camino Alisa                          450 West 33rd Street, 15th Floor
                                                                                                     2201 Celsius Avenue Suite B
 Tucson, AZ 85718                                Ref: 030057 Nassau Assoc-Saba
                                                                                                     Oxnard, CA 93030
                                                 New York, NY 10041


                                                                                                     Larsen O'Brien LLP
 Sherrill A. Schoepe                              Andrew Kurth LLP
                                                                                                     555 South Flower
 14974 Adams Dr.                                  600 Travis Suite 4200
                                                                                                     Suite 4400
 Pauma Valley, CA 92061                           Houston, TX 77002                                  Los Angeles, CA 90071



 Victory Oil                                      California Department of Conservation              Diane T. Walker
 222 West 6th Street. Suite 1010                  801 K Street                                       748 Oceanville Road
 San Pedro, CA 90731                              Sacramento, CA 95814                               Stonington, ME 04681-9714




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 511 Filed 11/14/19 Entered 11/14/19 16:23:25                                      Desc
                                               Main Document     Page 28 of 28

Stoner Family Trust                              Charles C. Albright Trustee
James G. Sanford Trustee                         729 West 16th Street #B8
100 West Liberty Street. Suite 900               Costa Mesa, CA 92627
Reno, NV 89501


OFFICIAL COMMITTEE OF'UNSECURED CREDITORS


                                                 Escolle Tenants in Common                          Pacific Petroleum California, Inc.
Brian Corson                                     215 N. Lincoln Street
2990 Lichen Place                                                                                   POB 2646
                                                 Santa Maria, CA 93458                              Santa Maria, CA 93457
Templeton, CA 93465                              Attn: Vincent T. Martinez


REQUESTS FOR SPECIAL NOTICE

                                                 Attorneys for Eller Family Trust
Attorneys for Buganko                            Cummins &White,LLP                                 William Winfield
Philip W. Ganong                                 Attn: Fred M. Whitaker, P.C.                       Nelson Comis Kettle &Kinney LLP
Ganong Law                                       Ashley Bolduc                                      300 e. Esplanade Drive, Suite 1170
930 Trustun Avenue, Suite 102                    2424 S.E. Bristol Street, Suite 300                Oxnard, CA 93036
Bakersfield, CA 93301                            Newport Beach, CA 92660




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                    F 9013-3.1.PROOF.SERVICE
